IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT

                        _____________________

                             No. 00-30956
                           Summary Calendar
                        _____________________

DWAYNE BROWN,

                                                Petitioner-Appellant,

                                  versus

BURL CAIN, Warden, Louisiana
State Penitentiary,

                                             Respondent-Appellee.
_________________________________________________________________

      Appeal from the United States District Court for the
                  Eastern District of Louisiana
                       USDC No. 00-CV-243-C
_________________________________________________________________

                             November 7, 2000

Before JOLLY, HIGGINBOTHAM, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Dwayne Brown, Louisiana state prisoner # 96518, has appealed

the district court’s dismissal of his habeas corpus petition as

time-barred.    We affirm.

     The district court granted a certificate of appealability

(“COA”) on whether the 28 U.S.C. § 2244(d) limitations period

should have been equitably tolled because of difficulty that Brown

had in obtaining transcripts and records from the state courts in

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
order to prepare his state court application for postconviction

relief (“PCR”).

     Brown contends, first, that federal habeas relief should not

be time-barred because he filed his PCR application timely, within

the three-year period formerly provided by La. Code Crim. Proc.

Ann. art. 930.8(A)(West).    This issue is not properly before this

court because it is beyond the scope of the district court’s COA,

and Brown has not asked this court for a COA relative to it.       See

United States v. Kimler, 150 F.3d 429, 431 n.1 (5th Cir. 1998).

     Brown contends that the district court should have found that

equitable tolling resulted from the state courts’ delay in enabling

him to purchase the transcripts.       Brown argues that he needed the

preliminary hearing transcript to show discrepancies between the

testimony of Officer Petty and certain trial testimony concerning

the investigation that culminated in Brown’s arrest.      Brown argues

that this is relevant to his habeas claim that the evidence of his

guilt was insufficient.     Since the district court exercised its

discretion in denying relief on this claim, the applicable standard

of review is abuse of discretion.       See Molo v. Johnson, 207 F.3d
773, 775 (5th Cir. 2000).

     An argument that testimony of prosecution witnesses was not

credible is not a valid insufficiency of evidence contention.      See

United States v. Robles-Pantoja, 887 F.2d 1250, 1254 (5th Cir.




                                   2
1989).   Thus, Brown’s belief that he needed the pretrial hearing

transcript   was   based   on   his   ignorance   of   federal   habeas   law

concerning an insufficiency of evidence claim.          However, ignorance

of the law does not justify equitable tolling.              See Felder v.

Johnson, 204 F.3d 168, 171-73 (5th Cir.), petition for cert. filed,

(U.S. May 8, 2000) (No. 99-10243). Accordingly, the district court

did not abuse its discretion in rejecting Brown’s contention of

equitable tolling.    See Molo, 207 F.3d at 775.

                                                          A F F I R M E D.




                                      3